FILED
                           NOT FOR PUBLICATION                              JAN 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LARRY EDWARD DILLON,                             No. 12-16563

              Plaintiff - Appellant,             D.C. No. 3:03-cv-00203-RCJ-
                                                 WGC
  v.

WEST PUBLISHING CORPORATION;                     MEMORANDUM*
WEST GROUP; THOMPSON
CORPORATION; THOMPSON LEGAL
PUBLISHING CORPORATION,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted January 16, 2014**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WALLACE and BYBEE, Circuit Judges, and GETTLEMAN, Senior
District Judge.***

      Larry Dillon appeals from the district court’s dismissal of his complaint for

failure to effect timely service. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      We review the district court’s dismissal for failure to effect timely service

for an abuse of discretion. Townsel v. Contra Costa Cnty., Cal., 820 F.2d 319, 320

(9th Cir. 1987). A district court abuses its discretion when it makes an error of law

or applies the correct legal standard in a way that is illogical, implausible, or

without support that may be drawn from the record. Blum v. Merrill Lynch Pierce

Fenner & Smith, Inc., 712 F.3d 1349, 1352-53 (9th Cir. 2013).

      Here, the district court did not abuse its discretion by holding that there was

no good cause for the nearly five-hundred day delay between Dillon’s filing of his

complaint and when Dillon actually effected service. The district court correctly

analyzed each of the ten Scrimer1 factors and reasonably concluded that seven of

them weighed in West’s favor. The district court also correctly acknowledged that



          ***
              The Honorable Robert W. Gettleman, Senior District Judge for the
U.S. District Court for the Northern District of Illinois, sitting by designation.
      1
          Scrimer v. Eighth Judicial Dist. Court, 998 P.2d 1190, 1195-96 (Nev.
2000).

                                            2
no single factor is controlling. Scrimer, 998 P.2d at 1195. In weighing the Scrimer

factors, the district court acknowledged that the statute of limitations barred Dillon

from refiling his claim and, as the district court reasonably explained, Dillon

created this issue by waiting to file his claim until the day before the statute of

limitations would lapse.

      Furthermore, it is apparent that the district court gave Dillon the benefit of

the doubt, as demonstrated by its consideration of the five-month delay between

Dillon’s receipt of a right to sue letter and when Dillon actually effected service.

Because Dillon gave no explanation for this additional five month delay, there is

nothing in the record or Nevada law that undermines the district court’s sound

decision that Dillon could not justify the extremely untimely service. See Scrimer,
998 P.2d at 1194 (holding that Nevada law “encourage[s] diligent prosecution of

complaints once they are filed.”).

      AFFIRMED.




                                            3